                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

Donte Darrell Parrish (#13493-067),                     )
                                                        )
                          Plaintiff,                    )
                                                        )             Case No. 19 C 50327
        v.                                              )
                                                        )             Hon. Philip G. Reinhard
United States of America, et al.,                       )
                                                        )
                          Defendants.                   )

                                                    ORDER

         Plaintiff’s application for leave to proceed in forma pauperis [3] is denied without prejudice.
Plaintiff must either: (1) pay the full statutory filing fee of $400; or (2) submit a properly supported renewed
in forma pauperis application that (a) is certified by trust fund officers at all facilities where he was
incarcerated from approximately May 17, 2019, to the present and (b) attaches copies of his trust fund
statements showing activity in his accounts at those facilities during this period. If plaintiff fails to address
his fee status by January 27, 2020, the court will summarily dismiss this lawsuit. Plaintiff’s motion for
attorney representation [4] is denied without prejudice as he has not attempted to obtain counsel himself.
Pickett v. Chicago Transit Auth., 930 F.3d 869, 871 (7th Cir. 2019) (citing Pruitt v. Mote, 503 F.3d 647,
654 (7th Cir. 2007) (en banc)). Plaintiff is advised that he must promptly submit a change-of-address
notification if he is released or transferred to another facility. If he does not keep the Clerk of Court apprised
of his correct address, this case will be subject to dismissal with no further warning. The Clerk of Court is
directed to send a blank application to proceed in forma pauperis and a copy of this order to plaintiff.

                                                STATEMENT

        Federal prisoner Donte Parrish initiated this lawsuit, styled as arising under Bivens and the Federal
Tort Claims Act, concerning his placement in the Administrative United States Penitentiary, Thomson, as
well as various aspects of his incarceration there.

         Plaintiff seeks leave to proceed in forma pauperis (IFP). The Prison Litigation Reform Act (PLRA)
requires all inmates to pay the full filing fee. See 28 U.S.C. § 1915(b)(1). If an inmate cannot pay the full
$400 filing fee upfront, he may submit an IFP application (in other words, a request for permission to pay
the fee over time with monthly installments taken from his trust fund account; in that instance, the filing
fee is $350 as an administrative fee is waived). An inmate seeking leave to proceed IFP must obtain a
certificate from an authorized official disclosing the amount of money the inmate has on deposit in his trust
fund account. The inmate also must “submit a certified copy of the trust fund account statement (or
institutional equivalent) for the [inmate] for the 6-month period immediately preceding the filing of the
complaint” that was obtained from the appropriate official of each facility where the inmate is or was
confined. 28 U.S.C. § 1915(a)(2).

         Plaintiff checked “no” in response to all of the questions on the IFP form and thus represented
under penalty of perjury that he has never held a job in his life and received less than $200 in income
(including gifts and all other sources of money) during the entire calendar year prior to initiating this action.
He included an unsigned trust fund certification which he appears to have completed himself despite
instructions immediately above the certification that state, “To be completed by the institution of
incarceration,” that represents that his average monthly deposit for the past six months was $50 and his
balance as of November 18, 2019, was $90.

         This is inadequate so plaintiff’s IFP application is thus denied without prejudice. Plaintiff must
either file a renewed IFP application or pay the full $400 filing fee by the date specified above. If plaintiff
wants to renew his IFP application, he must submit an accurate application that covers his finances for the
past twelve months that includes a certification from an authorized correctional official and a corresponding
trust fund account statement for each facility where he was incarcerated from May 17, 2019, to the date
that he complies with this order. He can obtain this information from any prior facility by sending a written
request. If plaintiff wants to pay the full fee upfront, he should send a check or money order made payable
to the Clerk of Court, to the Clerk, United States District Court, 219 South Dearborn Street, Chicago, Illinois
60604, attn: Cashier=s Desk, 20th Floor, and shall clearly identify his name and the case number assigned
to this case. If plaintiff does not comply by the date specified above, the court will summarily dismiss this
action.

         In closing, plaintiff is advised that the Seventh Circuit has cautioned inmates contemplating
litigation that they must save income so they can pay the filing fee, rather than make discretionary
expenditures. See Sanders v. Melvin, 873 F.3d 957, 960 (7th Cir. 2017) (a prisoner “can save up . . . and
pay the filing fee”). For this case and any future litigation plaintiff might contemplate, if he receives enough
income to pay the $400 fee after receiving this warning about the obligation to save and is aware of the
factual basis of a lawsuit but then elects to spend those funds on personal items, he will almost certainly
not be eligible to pay the fee in installments. See Kennedy v. Huibregtse, 831 F.3d 441, 443 (7th Cir.
2016). Relatedly, even if plaintiff renews his IFP application when his balance is less than the full $400
filing fee, he will not necessarily be allowed to pay in installments if he could have paid the fee if he
refrained from making personal purchases, as the court need not grant IFP status when an inmate has
depleted his account of funds by purchasing commissary items. See Newlin v. Helman, 123 F.3d 429, 435
(7th Cir. 1997) (noting that a prisoner who “squander[s]” all his assets is not indigent), overruled in part on
other grounds by Lee v. Clinton, 209 F.3d 1025, 1026-27 (7th Cir. 2000). Plaintiff should, therefore, reflect
carefully when he decides whether to spend his income on personal items after receiving this order, as an
inmate’s decision to place his filing fee obligations at the bottom of his list of priorities demonstrates “an
implied evaluation of [his] suit that the courts should be entitled to honor.” Merritte v. Templeton, 493 Fed.
App’x 782, 784-85 (7th Cir. 2012) (quoting Roller v. Gunn, 107 F.3d 227, 233 (4th Cir. 1997)); Lucien v.
DeTella, 141 F.3d 773, 774-75 (1998) (“Lucien thought clothing and sundries more valuable than continued
pursuit of litigation. That is his choice; he must accept the consequences.”).


Date: 12/27/2019                                            ENTER:



                                                            _______________________________________
                                                                   United States District Court Judge


                                                                             Notices mailed by Judicial Staff. (LC)




                                                       2
